Citation Nr: 1451894	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-46 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel










INTRODUCTION

The Veteran served on active duty from July 1999 to June 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2013 and April 2014, the Board remanded the case for further development and it has since been returned for further appellate consideration.


FINDING OF FACT

With resolution of all reasonable doubt in his favor, the Veteran's bilateral shoulder disability, currently diagnosed as tendinosis of the supraspinatus tendon, is related to his active service. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right shoulder disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 

2.  The criteria to establish service connection for a left shoulder disability are met.
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The medical evidence reflects that the Veteran has right and left shoulder disabilities, currently diagnosed as tendinosis of the supraspinatus tendon.  See May 2013 and June 2014 VA examination reports.

The Veteran essentially asserts that he has experienced bilateral shoulder problems during service and ever since service discharge.  A review of his service treatment records show that, on a February 2004 Report of Medical History, he checked the box indicating that he had had a painful shoulder.  On a January 2006 post-deployment health care assessment, the Veteran reported that he had had swollen, stiff, or painful joints during deployment.  Moreover, just prior to service separation, on a May 2007 Report of Medical History, he checked the box indicating that he had had a painful shoulder, and specifically reported clicking in both shoulders.  

Immediately after service discharge in June 2007, the Veteran filed a service connection claim for bilateral shoulder disability, as relevant.  He reported having had bilateral shoulder symptoms since January 2001.  See VA Report of Contact received in July 2007.  VA afforded him a VA compensation examination in December 2007, during which he reported pain and grinding in both shoulders.  The test for the supraspinatus tendon performed at abduction of 90 degrees was positive, bilaterally, for supraspinatus pain or rotator cuff pain.  There was objective pain with range of motion at all non-zero movements.  Diagnoses were a tear of the right shoulder labrum, and subcoracoid bursitis of the left shoulder.  Magnetic resonance imagining (MRI) scans conducted in February 2008 show evidence of a tear of the postero-inferior labrum in the right shoulder, and bursitis in the left shoulder.  

In May 2013, the Veteran was afforded a VA examination to determine the etiology of the current bilateral shoulder disability, and the examiner determined that it was less likely than not that the Veteran's current shoulder disorders were related to, caused by, incurred in, or related to any incident of active duty service.  The examiner reasoned that he found no medical documentation in the Veteran's service treatment records to support a diagnosis, etiology, and treatment for a shoulder condition while in service.  However, this opinion is inadequate because the examiner did not comment on the Veteran's report of in-service symptoms, and instead improperly relied solely on the absence of evidence in the service medical records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Moreover, to the extent that the opinion misstates his symptom history, it is based upon an inaccurate factual premise and is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). Thus, the opinion is not only inadequate, but also assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")  

Consequently, the Board in April 2014 remanded the case again to afford the Veteran an additional VA examination.  After examining the Veteran, a VA examiner in June 2014 also determined that the Veteran's bilateral shoulder disability was not likely related to his service.  The examiner acknowledged the Veteran's in-service and post-service reports of clicking shoulder symptoms, but determined that those symptoms are not likely related to his current disability -tendinosis, but rather to an overuse syndrome.  However, the Board also finds the June 2014 VA opinion inadequate because the examiner did not address any relationship between the Veteran's overuse syndrome and his service. To the extent that the examiner appeared to be looking for a specific event or trauma in service as the cause of the condition, such is not required.  Indeed, the Veteran had approximately eight years of active service during which he served as a field radio operator and a motor vehicle operator.  In addition, clicking symptoms were not the only symptoms expressed by the Veteran - he also reported painful shoulders on a number of occasions in service.  

Moreover, the examiner did not address what intervening event could have happened to cause this "overuse syndrome" in the mere 6 months between his June 2007 discharge and his December 2007 VA examination that found a tear of the right shoulder labrum, and subcoracoid bursitis of the left shoulder.  Thus, the June 2014 VA opinion is not only inadequate, but also assigned little probative weight.  See Monzingo, 26 Vet. App. at 107.

Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's bilateral shoulder disability.  
Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced shoulder pain during service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current bilateral shoulder disability is productive of pain.  Thus, the Board finds that the Veteran's testimony that his diagnosed shoulder disabilities are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his documented in-service shoulder complaints, (3) the bilateral shoulder diagnosis rendered just six months after service discharge, (4), the lack of any evidence of an intervening event and (5) his competent and credible history of relevant symptoms during and ever since service discharge.  Given the short gap in time and the absence of any intervening injury, the evidence tends to show that the current condition is more likely than not the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").
  
Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral shoulder disability has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right shoulder disability is granted.

Service connection for a left shoulder disability is granted.



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


